IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: DESIGNATION OF CHAIR           : No. 673
                                      :
OF COMMITTEE ON RULES OF              : SUPREME COURT RULES DOCKET
                                      :
EVIDENCE                              :


                                  ORDER


PER CURIAM:



            AND NOW, this 20th day of August, 2015, Thomas Dolgenos, Esquire, is

hereby designated as Chair of the Committee on Rules of Evidence, commencing

October 1, 2015.